Supreme Court of the United States
                               Office of the Clerk
                          Washington, DC 20543-0001
                                                                  Scott S. Harris
                                                                  Clerk of the Court

                                      July 16, 2015               (202)479-3011


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711



        Re:   Chad William Murray
              v. Texas
              No. 15-67
              (Your No. PD-1230-14)


Dear Clerk:


      The petition for a writ of certiorari in the above entitled case was filed on July
14, 2015 and placed on the docket July 16, 2015 as No. 15-67.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Andrew Downs
                                        Case Analyst



                                                                E1VEDI
                                                      (DOUBT OF Cf ftAINAL APPEALS
                                                             JUL 20 2015